Citation Nr: 1438197	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  13-02 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for skin disability, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder.

3.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.

5.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder.





REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty form July 1967 to July 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions issued in August 2008 and October 2009 by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.

A brief explanation of the procedural history of the Veteran's hypertension claim is necessary.  The RO denied the Veteran's claim for service connection for hypertension in an August 2008 rating decision.  The Veteran did not perfect an appeal as to this decision.  Thereafter, in January 2009, the Veteran claimed that service connection is warranted for the disorder under a new theory of entitlement, namely that his hypertension is secondary to his service-connected PTSD and depression.  In support of his contention, he submitted evidence that was already of record.    

Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with regard to the August 2008 rating decision, by virtue of the receipt of the Veteran's January 2009 statement, VA was in receipt of new and material evidence within one year of a rating decision addressing hypertension and VA must relate this evidence back to the claim in 2008.  38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  Thus, the August 2008 rating action did not become final and remained pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the August 2008 rating decision has been identified as the rating action currently on appeal.

In accordance with the opinion of the United States Court of Appeals for Veterans Claims (Court), the Board recognizes that the Veteran's claim for an increased disability rating for PTSD with depression includes a claim of entitlement to a total rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as explained below, the Board has determined that a 100 percent rating on a schedular basis is warranted for the disability.  Therefore, the Board need not address whether a total rating based on individual unemployability is warranted.

In December 2012, the RO granted a temporary total rating for the Veteran's PTSD under the provisions of 38 C.F.R. § 4.29 for the period from August 6, 2012, to October 31, 2012; and continued the 50 rating assigned for the disability from November 1, 2012.  

The Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing in September 2013.  A transcript of this hearing is included in the record.

The Veteran's representative submitted additional evidence to VA for consideration in connection with the claims on appeal along with a waiver of the Veteran's right to have the evidence initially considered by the RO.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  

The new and material issue and the claims for service connection for sleep apnea and hypertension are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran has no worse than Level I hearing impairment in both ears.

2.  Throughout the pendency of the claim, the Veteran's PTSD with depression has been manifested by occupational and social impairment that more nearly approximates total than deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for a 100 percent rating for PTSD with depression throughout the appeal period have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in July 2008, January 2009, and April 2009, prior to the initial adjudication of the claims.

The Board finds that the duty to assist has also been met.  The Veteran's available service treatment records and post-service VA records have been obtained.  There is no indication, nor has the Veteran alleged, that additional records relevant to his claims have not been obtained.  Although the Veteran reported that he has been awarded disability benefits from the Social Security Administration (SSA), he testified that the benefits are not related to his bilateral hearing loss.  Thus, a remand for the records associated with his SSA disability benefits is not warranted for the bilateral hearing loss claim.  The Veteran was also provided with VA examinations with respect to his claims in February 2009 and July 2013.  The Board finds that the reports of these examinations are adequate for rating purposes.  With respect to his hearing loss, there is no indication that the disability has increased in severity since the July 2012 examination.  The Board concludes that no further examination is required.

Moreover, as explained below, the evidence currently of record is sufficient to establish that Veteran's entitlement to a 100 percent rating for his PTSD with depression throughout the period of the claim.  Therefore, no further development is required before the Board decides this claim.

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 4.3.

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to these disabilities.

Bilateral Hearing Loss

The Veteran was awarded service connection for bilateral hearing loss in the October 2009 rating decision presently on appeal, with a noncompensable rating assigned effective from January 2009.  

The severity of a hearing loss disability is determined by a comparison of audiometric test results with specific criteria set forth in the Rating Schedule.  38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity.  Impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI in order to evaluate the degree of disability from bilateral service-connected defective hearing.

The rating criteria also provide for rating exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately. 38 C.F.R. § 4.86(b).

In response to his claim for service connection, the Veteran underwent a VA audiological examination in February 2009.  He reported that his hearing loss had gotten progressively worse over the years.  The audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
40
45
LEFT
20
25
25
50
70

The average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were 31 decibels in the right ear and 43 decibels in the left ear.  The report also notes speech recognition ability of 100 percent in both ears.  These findings demonstrate that under Table VI of the Rating Schedule, the Veteran has Level I hearing impairment in both ears.  The Veteran did not manifest an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.85, Table VI; see also 38 C.F.R. § 4.86(a).  Using Table VII, Level I hearing impairment in both ears results in a noncompensable evaluation for the Veteran's bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The Board notes that the Court has held that, in addition to providing objective test results, a VA audiologist must fully describe the effects of a disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this regard, the February 2009 examiner noted the Veteran's report that it was hard for him to hear.  

The Veteran underwent an additional audiological examination in July 2012 to assess the severity of his hearing loss.  On the audiological evaluation, his pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
45
50
LEFT
25
25
25
55
75

The average puretone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were 34 for the right ear and 45 for the left ear.  Speech recognition scores were reported as 96 for the right ear and 94 for the left ear.  These findings correspond to Level I hearing impairment for both ears.  38 C.F.R. § 4.85, Table VI.  These hearing thresholds do not qualify as an exceptional hearing impairment.  38 C.F.R. § 4.86(a).  Using Table VII, Level I hearing impairment in both ears results in a noncompensable evaluation for the Veteran's bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

With respect to daily activities and occupational functioning, the examiner noted that the Veteran reported that he could not hear well in crowds.  The examiner further commented that the Veteran's hearing loss typically interfered with word understanding in any type of competing noise.  She noted the Veteran to also have possible difficulty understanding telephone conversations, but stated that once he understands the topic of conversation, his hearing loss would not interfere with completion of physical or sedentary.  

Based on the record, the Board finds that the schedular criteria for a compensable rating have not been met at any time during the appeal period.  As explained above, the examination results show that the Veteran does not have sufficient hearing impairment to warrant a compensable rating.

In reaching this determination, the Board has considered the statements from the Veteran regarding his hearing loss disability.  The Veteran is certainly competent to report his symptoms.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, to the extent that he has stated that his service-connected hearing loss warrants a higher evaluation and has provided lay statements describing the severity of his disability, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the Veteran's statements.  Moreover, the assignment of disability evaluations based on hearing impairment is primarily based upon a mechanical application of the rating criteria, as explained and applied herein.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the manifestations of the Veteran's disability are contemplated by the schedular criteria.  The Board acknowledges that the Veteran has difficulty understanding normal speech.  Nevertheless, his level of hearing impairment is specifically contemplated by the schedular criteria, and the Board has no reason to believe that the average industrial impairment from his level of hearing impairment reaches a compensable degree.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

In reaching the foregoing determination, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.

PTSD with Depression

The Veteran seeks a disability rating higher than 50 percent for his service-connected PTSD with depression.  The record shows that the RO granted service connection for PTSD in a an April 2007 rating decision and assigned a 50 percent rating from July 2006.  The Veteran filed the present claim on appeal in January 2009.  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to the General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, FIFTH EDITION, OF THE AMERICAN PSYCHIATRIC ASSOCIATION (DSM- V).  The assigned GAF score does not determine the disability rating VA assigns, but it is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.

For the reasons explained below, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that a 100 percent rating is warranted for the Veteran's PTSD with depression throughout the period of the claim.

VA treatment records document the Veteran's regular treatment for PTSD and depression, including group therapy sessions and regular tele-psychiatric consultations from December 2008 through July 2012.  Evidence of record also includes statements from the Veteran, the Veteran's wife, son, and friend, D.P.

A December 2008 VA treatment record includes the Veteran's report of depression, anxiety, suicidal thoughts and shows objective evidence that the Veteran was slow in his movement and speech.  

The Veteran underwent a VA examination with respect to his claim in February 2009.  His symptoms included nightmares about his experiences in Vietnam, intrusive thoughts, and avoidance behaviors.  Reportedly, he drank two to three beers a day to help him sleep.  The Veteran identified his mistrust of people as the reason why he avoided crowded environments, to include his son's sporting events.  He reported having a restricted affect, especially with family, and stated that he was distant from others, including his wife and children.  The Veteran denied having any friends and stated that he often felt isolated and "bad" when he saw people in groups at work.  He described having problems with his temper at work and at home.  The Veteran reported having difficulty at work concentrating and stated that he often needed directions to be repeated numerous times.  The Veteran described himself as watchful and "always looking around."  He described his mood as sad most of the time and reported a significant loss of interest, with the exception of watching some television shows.  The Veteran reported that in December, he frequently had suicidal thoughts.  On the mental status examination, the examiner found the Veteran to have logical and coherent thoughts and to be oriented.  He did not demonstrate any impairment in the immediate recall of words or recall after a short delay.  The examiner assigned a GAF score of 47 due to the nature of the Veteran's symptoms, especially their impact on his ability to socialize with others, including his family, and his report of recent difficulties with suicidal ideations.

In a February 2009 statement, the Veteran's son described his observations regarding his father's PTSD.  He relayed that the Veteran often displayed mood swings, rage, and anger and that he never seemed happy or relaxed.  He stated that all of his friends were afraid of his father.  

A February 2009 VA psychiatry note includes the Veteran's report of feeling depressed with occasional passive suicidal ideations.  Although he continued to have problems with his PTSD symptoms, he was reluctant to participate in therapy and reported that none of the medications had helped in the past.  Objectively, the Veteran appeared somewhat slow and presented with a depressed mood and dysphoric affect.  

A record associated with the Veteran's employment indicates that he was fired in April 2012 because he damaged a piece of equipment and threatened a subordinate co-worker with termination over the incident.

During a July 2012 VA examination, the Veteran reported that his psychiatric symptoms caused problems in his social, family, and occupational functioning.  
He reported that he was very negative and always in a bad mood.  He stated that he felt distant from others, that he was easily angered, and always felt on guard.  He stated that he had homicidal thoughts when angered.  The Veteran relayed that he argued often with his wife and he described his relationship with his children as "cold."  The Veteran denied having any friends and expressed difficulty displaying emotion.  He relayed that he tended to lose jobs due to his anger and reported that he recently lost his job in April because he threatened a co-worker.  The Veteran endorsed symptoms of:  daily depression; intrusive thoughts; avoidance of thinking or talking about his military experiences; nightmares; less interest in activities; low energy; poor concentration; and feelings of worthlessness.  The Veteran avoided crowds, people, and noisy places.  The examination resulted in a GAF score of 55.  The examiner characterized the Veteran's level of occupational and social impairment due to his psychiatric diagnoses as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Specifically, the examiner noted that the Veteran's PTSD symptoms, especially anger, caused occupational and social problems.  

The Veteran underwent a private mental status examination in May 2013, which was performed by a licensed psychologist.  He reported feeling agitated, irritable, and isolated from others since his military service.  He reported that he could not be around or get along with others and that he had a low frustration tolerance.  The examiner found the Veteran to have problems when he was outside of his comfort zone, as he felt unhappy and miserable most of the time.  According to the examiner, the Veteran did not smile and could not interact appropriately with others.  The Veteran was noted to be easily irritated and upset.  He relayed that the Veteran kept to himself to stay out of trouble and had been unable to keep a job since his military discharge.  On the mental status examination, the Veteran demonstrated decreased psychomotor activity, a depressed mood, flat affect, grossly intact memory, and no impairment in orientation.  The examination resulted in a GAF score of 44.  The examiner described the Veteran's prognosis as very guarded given the severity and chronic nature of his mental health problems.  He noted that the Veteran would likely need lifelong psychiatric care.

The Veteran underwent an additional private evaluation in September 2013.  He reported having problems with anxiety, insomnia, obsession, memory, nightmares, anger, fatigue, and compulsions.  He reported that he was not able to relax.  The Veteran stated that he heard his name being whispered, saw shadows moving, and felt as if he was being watched or followed.  The examiner noted the Veteran to have crying spells, agitation, a loss of interest in other people and things, difficulty making decisions, not feeling worthwhile, less energy, changes in sleep patterns, irritability, and concentration difficulties.  The mental status examination revealed evidence of depression, anxiety, hopelessness, and suicidal ideation without an active plan or intent.  His perceptual functioning was blunted, as it was manifested by auditory and visual hallucinations.  The examination revealed a disturbance in his content of thought manifested by his admission of paranoid, delusional thinking.  There were no deficits in the Veteran's memory, concentration, or orientation.  The examiner described the Veteran's impulse control and social judgment as tenuous.  The Veteran was given a diagnosis of PTSD with psychotic features and assigned a GAF score of 45.  The examiner found the Veteran to have significantly impaired social functioning, task persistence, concentration difficulties, and deterioration in work-like settings.  

The examiner who performed the September 2013 private examination completed a Psychiatric/Psychological Impairment Questionnaire in connection with the examination.  The private examiner reported that the Veteran had deficiencies in his mood, persistent irrational fears, and persistent delusions or hallucinations.  The Veteran was also noted to have gross impairment in his thought processes or communication, an inability to establish and maintain effective relationships, and suicidal ideations.  The private examiner determined that the Veteran's depression affected his ability to functioning independently, appropriately and effectively, and noted that the Veteran demonstrated grossly inappropriate behavior.  According to the private examiner, the Veteran's capacity to function within a work environment was markedly limited for multiple activities, to include:  ability to remember locations and work-like procedures; ability to sustain ordinary routine without supervision; ability to interact appropriately with the general public; ability to accept instructions and respond appropriately to criticism from supervisors; ability to get along with co-workers or peers without distracting them or exhibiting behavioral extremes; ability to be aware of normal hazards and take appropriate precautions; ability to set realistic goals and make plans independently; and ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness.  The Veteran's psychiatric impairments were anticipated to result in absences from work more than three times a month.  According to the private examiner, the Veteran's symptoms and limitations in this regard have manifested for over forty years.

The Board concludes that the social and occupational impairment from the Veteran's service-connected psychiatric disability has more nearly approximated total than deficiencies in most areas throughout the period of the claim.  As the evidence above demonstrates, the Veteran's PTSD has been primarily manifested by suicidal ideations, homicidal ideations, constant depression, inappropriate behavior, hallucinations, paranoid and suspicious thoughts, an inability to maintain effective relationships, impaired thinking, and increased irritability.  In addition, the September 2013 private examiner has essentially opined that the Veteran has significant impairments in his social functioning and his ability to function in work-like settings.  As reflected in his VA treatment records and the multiple psychiatric examination reports of record, his GAF scores throughout the pendency of the claim have ranged from 44 to 60 indicating serious to moderate impairment in social and occupational functioning.  

The Board acknowledges that the July 2012 VA examiner opined that the Veteran's PTSD is productive of only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Nevertheless, the conclusions provided by the private clinicians who examined the Veteran and the lay evidence of record support a finding that a 100 percent rating is warranted throughout the period of the claim.  In the Board's opinion the evidence supporting the assignment of a 100 percent rating throughout the period of the claim is at least in equipoise with that against the claim.  Accordingly, the Veteran is entitled to a 100 percent rating throughout the period of the claim.


ORDER

A compensable disability rating for bilateral hearing loss is denied.

A rating of 100 percent for PTSD is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claims.

In September 2013, the Veteran informed VA that he was receiving Social Security disability benefits.  The record does not reflect that either the adjudicatory documents for the grant of the benefit or the treatment records procured by the SSA have been requested.  Records from that agency should be obtained on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran claims service connection for a skin disorder affecting his feet and toe nails that he asserts is caused by bouts of jungle rot he experienced during his service in Vietnam.  He underwent a VA examination in July 2012 in response to his claim, which revealed tinea pedis and onychomycosis.  The associated July 2012 VA examination report includes the examiner's opinion that these disorders were less likely than not incurred in or caused by the Veteran's military service.  As rationale for the opinion, the examiner stated that there was no documentation that the Veteran developed tinea pedis or onychomycosis during his military service.  However, in providing this rationale, the examiner did not acknowledge that some of the Veteran's service treatment records, including his separation report of medical examination, are unavailable.  Therefore, it cannot be said that the Veteran did not report any relevant symptomatology while on active duty.  Moreover, the examiner's rationale does not take into account the lay statements regarding in-service symptomatology reported by the Veteran, whose statements are presumed to be credible in light of his recognized combat service.  Thus, the July 2012 opinion is inadequate and VA must attempt to obtain an additional opinion to correct these deficiencies.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).

The Board also finds that an additional VA opinion is needed for the claim of secondary service connection for sleep apnea.  The evidence of record includes a July 2012 VA opinion that the claimed disorder is not due to or the result of the Veteran's PTSD.  However, there is no opinion of record addressing whether the Veteran's sleep apnea is aggravated by his service-connected psychiatric disability.  Hence, the Board finds it necessary to remand the claim for an addendum opinion addressing this matter.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:


1.  The RO or the AMC should obtain from the Social Security Administration a copy of the decision awarding the Veteran Social Security disability benefits and of the records upon which the award was based.

2.  Thereafter, the RO or the AMC should afford the Veteran an appropriate VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed skin disorder of the feet.  The Veteran's paper claims file and any pertinent evidence in Virtual VA that is not contained in the paper claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on a review of the record, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion with respect to each skin disorder of the feet present during the period of the claim as to whether it is as least as likely as not (50 percent probability or greater) that the disorder began during service or is otherwise related to the Veteran's active service, to include any in-service symptomatology or incidents of jungle rot.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she should explain why.

3.  After completing the records development, the Veteran's paper claims file and any pertinent evidence in Virtual VA that is not included in the claims file should be provided to the VA examiner who conducted the July 2012 examination in connection with the claim for service connection for sleep apnea.  The examiner should provide an addendum opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was permanently worsened by his service-connected psychiatric disability (PTSD with depression).  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she should explain why.

If the July 2012 VA examiner is unavailable, the claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be provided to a physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4.  The RO or the AMC should undertake any additional development deemed necessary.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


